 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGator Products, Inc. and Shopmen's Local Union#741 of the International Association of Bridge,Structural and Ornamental Iron Workers, AFL-CIO. Case 12-RC-5765June 27, 1980DECISION AND DIRECTIONBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered determinative chal-lenges in an election held January 22, 1980,' andthe Regional Director's report recommending dis-position of same. The Board has reviewed therecord in light of the exceptions and brief, andhereby adopts the Regional Director's findings andrecommendations only to the extent consistentherewith.The Regional Director recommended that thechallenge to the ballot of Lohanes R. Van Wagnerbe sustained since he found that Van Wagner wasnot employed at the time of the payroll cutoffdate.2We disagree.Van Wagner's employment began November 12,1979, and continued through November 29, 1979,when his resignation with the Employer became ef-fective. Van Wagner was subsequently re-em-ployed by the Employer effective December 17,1979, his employment continuing through January22, 1980, the date of the election. The stipulationagreement provided that the payroll period for eli-The election was conducted pursuant to a Stipulation for Certifica-tion Upon Consent Election. The tally was: 17 for, and II against, thePetitioner; there were 6 challenged ballots2 As a result the Regional Director did not pass on the remaining chal-lenged ballots since, if the challenge to Van Wagner's ballot were sus-tained, the remaining ballots would not be determinative.gibility was the payroll period ending December 1,1979.The Regional Director found that Van Wagner"was not employed at the time of the payrollcutoff date" and was therefore ineligible to vote.However, eligibility is conferred by workingduring the eligibility payroll "period." Thus, if anemployee works at any time during the payrollperiod, he meets this aspect of the eligibility test.That is so even if he is no longer employed on thelast day of the period.3Accordingly, if, as here,the employee is subsequently reemployed beforethe election date and is on the payroll on the elec-tion date, he is eligible to vote.Here, Van Wagner was employed until Novem-ber 29, 1979. The payroll period ended 2 dayslater, December 1, 1979. The exact length of thepayroll period is not set forth in the record. How-ever, unless the payroll period was 2 days or less,Van Wagner was employed during the eligibilityperiod and therefore eligible to vote. (Because ofthe possibility, though unlikely, that the payrollperiod ending December 1 did not include Novem-ber 29, we shall not make a final determination asto the challenge with respect to Van Wagner'sballot, but will leave the matter for further investi-gation and determination by the Regional Director,using the test enunciated above.)We shall accordingly remand this proceeding tothe Regional Director for further investigation ofthe challenged ballots consistent with our decisionherein.DIRECTIONThis proceeding is hereby remanded to the Re-gional Director for Region 12 for further investiga-tion and the preparation of a supplemental report.3 Leather by Grant. Inc.. 206 NLRB 961 (1973).250 NLRB No. 46282